Exhibit 10.2

MANAGEMENT ACHIEVEMENT PLAN

PLAN TEXT AND ADMINISTRATIVE GUIDELINES

ADOPTED BY BOARD OF DIRECTORS

NOVEMBER 28, 1983

AS AMENDED APRIL 30, 2007



--------------------------------------------------------------------------------

ARMSTRONG WORLD INDUSTRIES, INC.

MANAGEMENT ACHIEVEMENT PLAN FOR KEY EXECUTIVES

AMENDED APRIL 30, 2007

(PLAN TEXT)

 

1. Purpose

The Armstrong World Industries, Inc. (the “Company”) Management Achievement Plan
(the “Plan”) is designed to promote the financial success of the Company by
recognizing the significant contributions key employees can make to the
achievement of Company goals. The Plan’s objectives are to motivate key Company
and subsidiary employees to produce outstanding results by providing the
opportunity to earn financial rewards in relation to the attainment of
corporate, business unit and individual goals.

The Plan is based on the concept that the Company establishes for each
participant at the beginning of the year a target incentive award based on the
achievement of specific corporate, business unit and individual goals. When the
year is over, the results actually achieved will be evaluated against these
goals to determine the amount, if any, of compensation that may be paid to
individuals participating in the Plan.

 

2. Administration

The Plan shall be administered by the Management Development and Compensation
Committee (the “Committee”) of the Board of Directors of the Company with the
advice and counsel of its Chief Executive Officer. Designated subsidiary
companies may adopt this Plan. Subject to compliance with the requirements of
Section 162(m) of the Internal Revenue Code for deductibility of awards, the
Board may amend or terminate the Plan from time to time so long as the amendment
or termination does not adversely affect any rights or obligations with respect
to awards for the then-current year or any prior year which has not yet been
paid.



--------------------------------------------------------------------------------

3. Eligibility

The intent of the Plan is to extend participation only to those key employees
whose duties and responsibilities give them the opportunity to make a continuing
material and substantial impact on the achievement of organization goals. The
Chief Executive Officer of the Company may annually determine the non-executive
officer participants and recommend executive officer participants to the
Committee.

 

4. Incentive Awards

 

  A) At the beginning of each year, the Chief Executive Officer shall present to
the Committee criteria for evaluating performance against corporate and business
unit goals for the purposes of determining the level of incentive awards which
may be paid for the year based upon actual results for the year.

 

  B) At the same time, the Chief Executive Officer shall recommend a target
award expressed as a percentage of salary for each participant which shall be
subject to approval by the Committee.

 

  C) As soon as practical following the close of each year, the Chief Executive
Officer shall evaluate the levels of corporate and business unit achievement and
individual performance. Based on these factors, the Chief Executive Officer
shall recommend to the Committee the percentage of the target award to be paid
to each participant based on corporate and business unit results. Following the
receipt of the recommendations from the Chief Executive Officer, the Committee
shall determine the amount to be paid to participants based on corporate and
business unit results. The maximum bonus achievement percentage for corporate
and business unit performance shall be 200% of the target award. Within
parameters established by the Committee, the Chief Executive Officer may
increase or decrease the award payments for non-executive officer participants
based on the Company’s evaluation of their individual performance. The award
payments for executive officer participants shall be approved by the Committee.
All award payments authorized by the Committee will be final.

 

- 2 -



--------------------------------------------------------------------------------

  D) The performance measures approved by the shareholders for determining
awards under the Plan are: cash flow, earnings, operating income and sales. The
Committee has established $3 million as the maximum amount that may be paid to
any participant in any one year under the Plan.

 

  E) The incentive award determined in accordance with the provisions of
Paragraphs A through D of this Section 4 shall be reduced for such year as
follows for Plan participants who are eligible to participate in the Bonus
Replacement Retirement Plan of Armstrong World Industries, Inc.:

 

  (1) If a Plan participant’s grade level is 18 or 19 as of January 1 of the
calendar year for which the incentive award is determined, the incentive award
otherwise payable shall be reduced by the lesser of (i) 50% of the amount
determined under Paragraphs A through D, (ii) $7,500 or (iii) the authorized
contribution to the Bonus Replacement Retirement Plan.

 

  (2) If a Plan participant’s grade level is 20 or 21 as of January 1 of the
calendar year for which the incentive award is determined, the incentive award
otherwise payable shall be reduced by the lesser of (i) 50% of the amount
determined under Paragraphs A through D, (ii) $15,000 or (iii) the authorized
contribution to the Bonus Replacement Retirement Plan.

 

  (3) If a Plan participant’s grade level is 22 or higher as of January 1 of the
calendar year for which the incentive award is determined, the incentive award
otherwise payable shall be reduced by the lesser of (i) 50% of the amount
determined under Paragraphs A through D, (ii) $20,000 or (iii) the authorized
contribution to the Bonus Replacement Retirement Plan.

 

- 3 -



--------------------------------------------------------------------------------

5. Time of Payment

Awards under this Plan shall be paid as soon as practicable after the yearly
financial results have been determined.

 

6. Miscellaneous Provisions

 

  A) Condition of Award - Plan participants who retire, become disabled, die or
are involuntarily terminated for reasons other than cause on or after the last
workday of March may be eligible for a prorated award based on the Company’s
evaluation of their individual performance. Employees who voluntarily terminate
employment at any time from the beginning of the year until the award for that
year is paid are not eligible for an award. The Committee, in its absolute
discretion, may determine to direct payment of all or any portion of an award to
an individual notwithstanding the preceding two sentences.

 

  B) No Assignment or Transfer - Awards are payable only to the participant,
except in the case of death or legal incapacity at the time of payment, the
award may be paid to his heirs, estate or legal guardian. No awards under the
Plan or any rights or interests therein shall be assignable or transferable by a
participant.

 

  C) No Rights to Awards - No employee or other person shall have any claim or
right to be granted an award under the Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any employee any right to be
retained in the employ of the Company or any of its subsidiaries.

 

  D) Withholding Taxes - The Company shall have the right to deduct from all
awards hereunder paid all taxes required by law to be withheld with respect to
such awards.

 

  E) Funding of Plan - The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any award under the Plan.

 

- 4 -



--------------------------------------------------------------------------------

7. Effective Date of the Plan

The effective date of the Plan shall be November 28, 1983.

 

- 5 -